
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


IHOP CORP.
PERFORMANCE SHARES AWARD AGREEMENT


        THIS PERFORMANCE SHARES AWARD AGREEMENT (the "Agreement") is entered
into as of [insert date], between IHOP CORP., a Delaware corporation (the
"Company"), and [insert Grantee name] (the "Grantee").

R E C I T A L S:

        The Compensation Committee (the "Committee") of the Board of Directors
of the Company has granted to the Grantee on [insert grant date], a performance
award payable in the form of the common stock of the Company, par value $.01 per
share ("Common Stock") and cash, pursuant to the Company's 2001 Stock Incentive
Plan (the "Plan") and the Performance Share Awards Terms and Conditions (the
"Terms and Conditions"). Any capitalized terms not defined herein shall have the
meaning set forth in the Terms and Conditions.

A G R E E M E N T:

        In consideration of the foregoing and of the mutual covenants set forth
herein and other good and valuable consideration, the parties hereto agree as
follows:

        1.    NUMBER OF SHARES. Subject to the attainment of the performance
goals set forth on Schedule 1, the Grantee is entitled to that number of shares
of Common Stock equal to the product of            shares of Common Stock and
the applicable multiplier set forth on Schedule 1 pursuant to the terms and
conditions of this Agreement (the "Target Award"). At the end of the three-year
performance cycle, the Administrator shall determine the total number of shares
payable pursuant to the Target Award in accordance with the Performance Share
Matrix set forth on Schedule 1 hereto and the Committee's determination of the
performance levels (the "Earned Award").

        2.    VESTING. Subject to Section 5, the Target Award shall vest on
[insert date]. The period during which the Target Award is subject to vesting is
referred to herein as the "Restricted Period".

        3.    RIGHTS OF GRANTEE IN STOCK. The Grantee shall not be entitled to
any of the rights or privileges of a stockholder of the Company with respect to
the shares of Common Stock subject to the Target Award unless and until the
Restricted Period has lapsed and any dividends declared during the Restricted
Period with respect to the shares covered by Target Award shall be deemed to be
reinvested in additional shares of Common Stock, which shares shall be included
in the number of shares of Common Stock payable as the Earned Award.

        4.    ISSUANCE OF SHARES AND CASH. Upon expiration of the Restricted
Period, the Company shall (i) issue or cause to be issued, and delivered as
promptly as possible to the Grantee, certificates representing fifty (50%) of
the Earned Award (rounded down to the nearest whole share), which certificates
shall be registered in the name of the Grantee and (ii) remit to Grantee a cash
payment with respect to the remaining fifty percent (50%) of the Earned Award in
accordance with Section 8 of the Terms and Conditions.

        5.    CESSATION OF EMPLOYMENT; TERMINATION OF AGREEMENT. If the
Grantee's employment status with the Company is terminated for any reason other
than as a result of Grantee's, death, Disability or Retirement, then this
Agreement shall terminate and all rights of the Grantee hereunder shall cease.
In the event of Grantee's death, Disability or Retirement, Grantee shall be
immediately vested in a pro-rata portion of the Earned Award based on the time
employed during the Performance Cycle, rounded to the nearest complete month.
Payment of pro-rata Earned Awards shall be governed by all other applicable
provisions of this Agreement and the Terms and Conditions. Any shares subject to
the Target Award that have not vested at that time and any and all accrued but
unpaid dividends thereon shall be forfeited to the Company without payment of
any consideration by

--------------------------------------------------------------------------------




the Company, and neither the Grantee nor any of his successors, heirs, assigns,
or personal representatives shall thereafter have any further rights or
interests in such shares or Target Award or accrued but unpaid dividends.

        6.    REQUIREMENTS OF LAW AND OF STOCK EXCHANGES. Notwithstanding
anything in this Agreement to the contrary, no certificate or certificates for
Shares shall be issued and delivered prior to the admission of such Shares to
listing on notice of issuance on any stock exchange on which shares of that
class are then listed, nor unless or until, in the opinion of counsel for the
Company, such securities may be issued and delivered without causing the Company
to be in violation of or incur any liability under any federal, state or other
securities law, any requirement of any securities exchange listing agreement to
which the Company may be a party, or any other requirement of law or of any
regulatory body having jurisdiction over the Company.

        7.    ADJUSTMENT IN STOCK. In the event of any merger, reorganization,
consolidation, recapitalization, Common Stock dividend, extraordinary cash
dividend or other change in the corporate structure affecting the Common Stock,
a substitution or adjustment shall be made in the number shares subject to the
Target Award that has not vested or been settled in cash, as may be determined
by the Committee, in its sole discretion. Such other substitutions or
adjustments shall be made as the Committee in its sole discretion may deem
appropriate.

        8.    NONTRANSFERABILITY OF TARGET AWARD. The Target Award shall not be
transferable by the Grantee otherwise than by will or the laws of descent and
distribution.

        9.    NOTICES. Any notice to be given to the Company shall be personally
delivered to or addressed to the Secretary of the Company at its principal
office, and any notice to be given to the Grantee shall be addressed to him or
her at the address given beneath his or her signature hereto, or at such other
address as the Grantee may hereafter designate in writing to the Company. Any
notice to the Company is deemed given when received by the Company. Any notice
to Grantee is deemed given upon the earlier of the date it is received by the
Grantee or five (5) days following the date it is enclosed in a properly sealed
envelope addressed as aforesaid, registered or certified, and deposited, postage
and registration or certification fee prepaid, in a post office or branch post
office regularly maintained by the United States.

        10.    FAILURE TO ENFORCE NOT A WAIVER. The failure of the Company to
enforce at any time any provision of this Agreement shall in no way be construed
to be a waiver of such provision or of any other provision hereof.

        11.    WITHHOLDING. The Company (and, where applicable, any Subsidiary)
may make such provisions as it may deem appropriate for the withholding of any
taxes which the Company (or Subsidiary) determines it is required to withhold in
connection with this Agreement and the transactions contemplated thereby, which
may include requiring Grantee or his or her legal representative to pay the
amount of such taxes to the Company on the date or dates of exercise.

        12.    INCORPORATION OF PLAN AND TERMS AND CONDITIONS. The Plan and the
Terms and Conditions are hereby incorporated by reference and made a part
hereof, and the Target Award and this Agreement are subject to all terms and
conditions of the Plan and Terms and Conditions.

        13.    EMPLOYMENT. Nothing in the Terms and Conditions or in this
Agreement shall confer upon Grantee any right to continue in the employment of,
or to be retained by, the Company or any of its Subsidiaries or affect any right
the Company or any of its Subsidiaries may have to terminate the employment or
consulting relationship with, the Grantee.

        14.    AMENDMENT AND TERMINATION. The Administrator may amend or
terminate the Plan at any time; provided, however, that the amendment or
termination of the Plan shall not, without

2

--------------------------------------------------------------------------------




the consent of the Grantee or his or her legal representative affect his or her
rights under this Agreement.

        15.    LAWS APPLICABLE TO CONSTRUCTION. This Agreement shall be
construed and enforced in accordance with the laws of the State of Delaware,
without giving effect to the choice of law principles thereof.

        16.    COUNTERPARTS. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first set forth above.


 
 
IHOP CORP.
 
 
 
      By:  

--------------------------------------------------------------------------------

[Insert Name]
[Insert Title]

        The undersigned hereby accepts and agrees to all the terms and
provisions of the foregoing Agreement and to all of the terms and provisions of
the IHOP Corp. 2001 Stock Incentive Plan and the Terms and Conditions herein
incorporated by reference.


 
 
       

--------------------------------------------------------------------------------

[Insert Name of Employee]
 
 
       

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------





QuickLinks


IHOP CORP. PERFORMANCE SHARES AWARD AGREEMENT
